Citation Nr: 1619164	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-22 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

E. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to September 1994 and from June 2002 to May 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama. In that decision, the RO denied a claim of service connection for PTSD. 

The Veteran's representative withdrew in March 2013. It is unclear if the Veteran received notice of the withdrawal. The Board attempted to notify the Veteran in March 2016 at his last address of record, however, the letter was returned. The Board observes that it has been difficult to reach the Veteran at various times throughout the time period on appeal and trusts that the Agency of Original Jurisdiction (AOJ) will take appropriate steps to reach the Veteran.  In this regard, an October 2015 statement from the Veteran listed an address slightly different from his last address of record (same street, different street number.)  It may be wise to attempt to notify the Veteran at the address indicated in his ) October 2015 communication.  

An entitlement to apportionment was raised by the Veteran's spouse in January 2014. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 


FINDING OF FACT

The weight of the evidence demonstrates that PTSD was incurred in service. 


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD requires: (1) medical evidence diagnosing this disability in accordance with 38 C.F.R. § 4.125(a) (stating that diagnosis of a mental disorder needs to conform to the Diagnostic and Statistical Manual, Fifth Edition or DSM-5 and should be supported by the findings on the examination report) (2) medical evidence of a link between current symptomatology and the claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. 38 C.F.R. § 3.304(f) (2015). 

Further several provisions have been created for PTSD cases. For example, if the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(2) (2015). When a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and PTSD is diagnosed by a VA psychiatrist or psychologist the veteran's statements alone may establish the occurrence of the claimed stressor in absence of clear and convincing evidence to the contrary and provided the stressor is consistent with the veteran's service. 38 C.F.R. § 3.304(f)(3) (2015). (The other provisions of § 3.304 do not apply here as the Veteran was not diagnosed with PTSD in service and he has not alleged a personal assault occurred in service or a prisoner-of-war status.) 

Here, a diagnosis of PTSD has been established (see July and August 2008 VA records showing diagnoses of PTSD by both a VA psychiatrist and psychologist). Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The Veteran and his records provide competent and credible evidence of in-service incurrence of a stressor as a February 2005 service treatment record states: "In Dec 04 subject to mortar attack and ran from blast and sustained twist of R ankle (sic)." (See also February 2005 post-deployment form.) An in-service injury is thus demonstrated. See 38 U.S.C.A. § 1154 (West 2014); 38 C.F.R. § 3.304(f)(3); Shedden, 381 F.3d at 1167.  

While the October 2010 VA examination report stated the Veteran did not have PTSD, the ultimate diagnosis given was "deferred." Additionally, the examiner admitted he did not have access to the claims file. Finally, the examiner also used the incorrect standard, stating that he was "... unable to assert the veteran more likely than not suffers from PTSD that is caused by or a result of military service ..." This examination report is inadequate on its face. See Nieves-Rodriguez v Peake, 22 Vet. App. 295 (2008); Shedden, 381 F.3d at 1167. The Board assigns the VA treatment records, to include the diagnoses and findings therein, more probative weight. A review of the totality of the record indicates continuous symptoms from service to the present.

The Board finds an award under § 3.304(f)(3) and possibly also under (f)(2) is warranted, especially when considering reasonable doubt in the Veteran's favor. See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015). 


ORDER

Entitlement to service connection for PTSD is granted. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


